Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-13, 15-17 and 19-20 have been amended and claims 21-22 have been newly added. Currently claims 1-5,8-13, 15-17, and 19-22 are currently under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, US20080196196 in view of Conrad,  US20070209340.
Regarding claim 1, Conrad discloses a cyclonic separator comprising: a cyclone tube (Tube 28, Fig 8), and a rim positioned along an edge of the cyclone tube (rim has been defined as the bottom portion of the tube 28, Fig 8), 

    PNG
    media_image1.png
    740
    1216
    media_image1.png
    Greyscale

the rim comprising: a plurality of opening along the rim (openings 55 , Fig 8), and a bucket configured to retain a liquid (the bucket has been interpreted as bucket defining chamber 22 and would be capable of retaining liquid, Fig 8) having a height in the bucket (Fig 8) , wherein a dimeter of the bucket is at least 2 times a dimeter of the cyclone tube (Fig 8), the bucket comprising: an object , the object being positioned in the bucket in line with a center of the cyclone tube (Element 32 with the step portion connecting to bottom portion 31, Fig 8); the object comprising: a first part; and a second part comprising a lower surface in contact with an upper surface of the first part (the stem portion extending vertically has been interpreted as the first part and the second part has been interpreted as the upper portion 32 in contact with the stem, Fig 8) wherein  the first part has a smaller diameter than a largest diameter of the second part (Fig 8),  wherein the rim is inserted into the bucket, wherein the rim has the plurality if openings for regulating an amount of liquid entering into the cyclone tube from the bucket.  (Fig 8 wherein the rim is inserted into the bucket and is inherently limiting an amount of liquid entering into the cyclone tube with openings 55)
However, Conrad does not explicitly disclose the first part is configured to have a same height as the height of the liquid in the bucket and wherein the second part further comprising an upper surface which is not in contact with the first part and has no flat spots.
Furthermore, ‘9340 teaches a plurality of shapes for a plate portion 32 such as example 37 wherein a portion no in contact with stem has no flat spots.(Figs 6-6a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second part’s upper surface disclosed by Conrad to have further incorporated an upper surface of the second part not in contact with the first part having no flat spots as taught by ‘9340 in order to provide efficient separation based on particles of different size being separated. (paragraph 0318)
Furthermore, It would have been an obvious matter of design choice to have incorporated , since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In this case changing the first part having a same height as a height of a liquid in the bucket is an obvious design choice where such modification  depends on the liquid and the size of the bucket as an indication of the water level.
Regarding claims 2 and 10-11,  Conrad in view of ‘9340 discloses each and every limitation set forth in claims 1 and 8. Furthermore, Conrad discloses the diameter of the bucket is 2 or 2.5  times the diameter of the cyclone tube. (Fig 8)
Regarding claims 5 and 9, Conrad in view of ‘9340 discloses each and every limitation set forth in claims 1 and 8.  Furthermore, ‘9340 teaches a shape of the upper surface of the second part not in contact with the first part being of approximately a mushroom shape. (Fig 6a)
Regarding claim 8, Conrad discloses a cyclonic separator comprising : a cyclone tube (Tube 28, Fig 8), wherein the cyclone tube comprises: a rim at one end of the tube(rim has been defined as the bottom portion of the tube 28, Fig 8), the rim comprising a plurality of openings, the openings configured to: regulate an amount of liquid entering into the cyclone tube from a bucket (openings 55, Fig 8 inherently regulating an amount of liquid entering into the cyclone tube); and the bucket  configured to retain a liquid having a height in the bucket (the bucket portion disclosed by Conard is capable of retaining a liquid having a height in the bucket), wherein the bucket comprising: a body (the bucket has been interpreted as bucket defining chamber 22 which has Element 32 with the step portion connecting to bottom portion 31 , Fig 8), wherein a center of the body being in line with a center of the cyclone tube when the cyclonic tube is inserted into a top of the bucket . (Fig 8) the body comprising: a first part; and a second part comprising a lower surface positioned on the first part (the stem portion extending vertically has been interpreted as the first part and the second part has been interpreted as the upper portion 32 in contact with the stem, Fig 8)   wherein the first part has a smaller diameter than a largest diameter of the second part (Fig 8),  wherein the rim is inserted into the bucket for regulating an amount of liquid entering into the cyclone tube.  (Fig 8 wherein the rim is inserted into the bucket and is inherently limiting an amount of liquid entering into the cyclone tube)
However, Conrad does not explicitly disclose the first part is configured to have a same height as the height of the liquid in the bucket and the second part further comprising an upper surface which is not in contact with the first part and has no flat spots. 
‘9340 teaches a plurality of shapes for a plate portion 32 such as example 37 wherein a portion no in contact with stem has no flat spots.(Figs 6-6a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second part disclosed by Conrad to have further incorporated an upper surface of the second part not in contact wherein the first part has no flat spots as taught by ‘9340 in order to provide efficient separation based on particles of different size being separated. (paragraph 0318)
Furthermore, It would have been an obvious matter of design choice to have incorporated , since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In this case changing the first part having a same height as a height of a liquid in the bucket is an obvious design choice where such modification  depends on the liquid and the size of the bucket as an indication of the water level.
Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, US20080196196 in view of Conrad,  US20070209340 and further in view of Park, WO2010085050.
Regarding claims 3-4 and 12-13, Conrad discloses each and every limitation set forth in Claims 1 and 8. However, Conrad does not disclose the diameter of the bucket is at least 2.8 times a distance between the bottom of the bucket to an end of a vortex finder of the cyclonic separator or the diameter of the bucket is at least 3 times the distance between the bottom of the bucket to the end of a vortex finder of the cyclonic separator. 
Park teaches a dust separator and vacuum cleaner having a bucket 130 and a channel 220 (which has been interpreted as a vortex finder) (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cyclonic separator disclosed by Conrad to have further incorporated a vortex finder as taught by Park in order to for instance cause a whirling water thereby being efficiently collect the dirt without scattering. (paragraph 0078) However, It would have been an obvious matter of design choice to have incorporated a diameter of the bucket is at least 2.8 or at least 3 times a distance between the bottom of the bucket to an end of the vortex finder of the cyclonic separator, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, US20080196196 in view of in view of Smith, US20130091660 and further in view of Conrad,  US20070209340.
Regarding claim 15,  Conrad discloses a cyclonic filter comprising: a bucket configured to contain a liquid having a height in the bucket(the bucket has been interpreted as bucket defining chamber 22 and would be capable of containing liquid, Fig 8), the bucket containing a body therein, the body comprising: a first part extending from a surface of a base of the bucket , the first part having a  (Element 32 with the step portion connecting to bottom portion 31 having  a mushroom shape, Fig 8); and a cyclonic separator comprising in a cyclonic tube(Tube 28, Fig 8), the cyclonic tube comprising: a rim on a first end(rim has been defined as the bottom portion of the tube 28, Fig 8), wherein the rim comprises: a plurality of openings for regulating an amount of liquid entering into the cyclonic tube from the bucket (openings 55, Fig 8 inherently regulating an amount of liquid entering into the cyclone tube), wherein the rim engages a top of the bucket so as to position a center line of the cyclonic tube extending into the bucket with a center line of the body(Fig 8).
However, Conrad fails to disclose wherein the first height is configured to have a same height as the height of the liquid in the bucket;  the cyclonic tube comprising: a side port configured to allow enter of air; and an upper port configured to allow exit of the air, and the second part further comprising an upper surface which has substantially no flat spots.
Smith teaches a cyclonic separator with a bottom container as a bucket (Fig 27)  wherein a portion of a cyclone tube  487 extends into the bucket (Fig 28) where the tube comprises a side port and an upper port. (Fig 27)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cyclonic tube disclosed by Conrad to have further incorporated a cyclonic tube comprising: a side port configured to allow enter of air; and an upper port configured to allow exit of the air as taught by Smith in order to create a more efficient cyclonic movement of air in and out of the bucket increasing particle separation.
Furthermore, ‘9340 teaches a plurality of shapes for a plate portion 32 such as example 37 wherein a portion no in contact with stem has no flat spots.(Figs 6-6a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second part disclosed by Conrad to have further incorporated an upper surface of the second part not in contact with the first part having no flat spots as taught by ‘9340 in order to provide efficient separation based on particles of different size being separated. (paragraph 0318)
Regarding claims 16,  Conrad in view of Smith and further in view of ‘9340 discloses each and every limitation set forth in claim 15. Furthermore, Conrad discloses the diameter of the bucket is 2.5  times the diameter of the cyclone tube. (Fig 8)
Regarding claim 17, Conrad in view of Smith and further in view of ‘9340 discloses each and every limitation set forth in claim 15. Furthermore, ‘9340 teaches the second part being of approximately a mushroom shape (Fig 6a)
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, US20080196196 in view of in view of Smith, US20130091660 and further in view of Conrad,  US20070209340 and further in view of Park, WO2010085050.
Regarding claims 19-20, Conrad in view of Smith and further in view of ‘9340 discloses each and every limitation set forth in claim 15. However, Conrad does not disclose the diameter of the bucket is at least 2.8 times a distance between the bottom of the bucket to an end of a vortex finder of the cyclonic separator. 
Park teaches a dust separator and vacuum cleaner having a bucket 130 and a channel 220 (which has been interpreted as a vortex finder) (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cyclonic separator disclosed by Conrad to have further incorporated a vortex finder as taught by Park in order to for instance cause a whirling water thereby being efficiently collect the dirt without scattering. (paragraph 0078) However, It would have been an obvious matter of design choice to have incorporated a diameter of the bucket is at least 2.8, since such a 
Regarding claim 21, Conrad in view of ‘9340 discloses each and every limitation set forth in claim 1.  Furthermore, ‘9340 teaches the upper surface of the second part is rounded, curved, or dome shaped. (Fig 6- 6a)
Regarding claim 22, Conrad in view of ‘9340 discloses each and every limitation set forth in claim 1.  Furthermore, Conard discloses the rim is inserted into the bucket to centrifuge the liquid away from the cyclonic separator thereby regulating the amount of liquid entering into the cyclone tube.  (the rim disclosed by Conard is capable of centrifuge the liquid away from the cyclonic separator thereby regulating the amount of liquid entering into the cyclone tube)
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that Conrad fails to teach or suggest the stem portion is configured to have the same height as the height of the liquid in the bucket and that the plurality of openings regulates an amount of liquid entering into the cyclone tube from the cyclone chamber. Examiner respectfully disagrees. Mere claiming a structure being capable of performing a desired function does not overcome the prior art in record. For instance, Conard discloses a chamber which is capable of holding water or liquid while in operation furthermore, the plurality of opening disclosed by Conard would also be capable of limiting the amount of liquid entering the cyclone tube due .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723